DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/16/2022 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that a person of ordinary skill in the art would not have referred to Aoyagi to modify the glass containers disclosed in Danielson because Danielson and Aoyagi are directed to two entirely different types of glass.
Examiner respectfully disagrees. Both Danielson and Aoyagi are directed to glass materials, and Chemical Durability Ratio is important for evaluating both glass containers and optical lenses. Aoyagi also teaches that chemical durability is indispensable for evaluating the glass material (Paragraph 4).
Regarding Applicant’s argument that Aoyagi does not provide any reason or rationale that informs a person of ordinary skill in the art how to manufacture or modify a glass composition to have a prescribed CDR value-such as a CDR value that is less than or equal to 6.0.
Examiner respectfully disagrees. Claim 11 is directed to an apparatus, how to manufacture or modify a glass composition is irrelevant to this claim.

Examiner respectfully disagrees. Danielson is silent about how to measure chemical durability Ratio (CDR). Aoyagi teaches that chemical durability is indispensable for evaluating the glass material (Paragraph 4) and use weight variation values of the glass material before/after being immersed in the process liquid for a prescribed time as the chemical durability index values (Paragraph 24). Therefore, Aoyagi teaches use a ratio (weight variation values of the glass material before/after being immersed in the process liquid for a prescribed time) to measure chemical durability. 
Aoyagi also shows materials with weight variation values (or CDR) less than 6 (materials as shown in Figs. 1B-1S). It could be easily understood by one of ordinary skill in the art that material with lower weight variation values (or CDR) has better chemical durability.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use Aoyagi’s method to obtain a CDR value of Danielson’s glass container because Aoyagi’s method would provide a better description of the durability of Danielson’s glass container. Also, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make Danielson’s glass container to have a Chemical Durability Ratio (CDR) value of less than or equal to 6 because glass container with lower Chemical Durability Ratio (CDR) value has better chemical durability.

Examiner respectfully disagrees. First, claim 11 requires the Chemical Durability Ratio (CDR) value of less than or equal to 6.0, not chemical durability values. Second, Aoyagi use weight variation values of the glass material before/after being immersed in the process liquid for a prescribed time as the chemical durability index values (Paragraph 24). The weight variation values of the glass material before/after being immersed in the process liquid for a prescribed time is a ratio of:                         
                            
                                
                                    w
                                    e
                                    i
                                    g
                                    h
                                    t
                                     
                                    v
                                    a
                                    l
                                    u
                                    e
                                     
                                    b
                                    e
                                    f
                                    o
                                    r
                                    e
                                
                                
                                    w
                                    e
                                    i
                                    g
                                    h
                                    t
                                     
                                    v
                                    a
                                    l
                                    u
                                    e
                                     
                                    a
                                    f
                                    t
                                    e
                                    r
                                
                            
                        
                    , this ratio is a Chemical Durability Ratio (CDR). Lastly, Fig.1B shows a material with B (weight variation) value less than 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Danielson et al. (U.S. Publication No. 20140150499) in view of Aoyagi et al. (U.S. Publication No. 20130059069).

Danielson is silent about wherein the glass has a Chemical Durability Ratio (CDR) value of less than or equal to 6.0.
Aoyagi teaches wherein the glass has a Chemical Durability Ratio (CDR) value (Paragraphs 23-24, 51 and 80-81, “wherein haze values of the glass material after being immersed in the process liquid for a prescribed time, are used as the chemical durability index values” and “weight variation values of the glass material before/after being immersed in the process liquid for a prescribed time, are used as the chemical durability index values”) of less than or equal to 6.0 (As shown in Figs. 1B-1S).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use Aoyagi’s method to obtain a CDR value of Danielson’s glass container because Aoyagi’s method would provide a better description of the durability of Danielson’s glass container. Also, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make Danielson’s glass container to have a Chemical Durability Ratio 
Regarding claim 12, the combination of Danielson and Aoyagi teaches all the features of claim 11 as outlined above, Aoyagi further teaches wherein the glass pharmaceutical container has a Chemical Durability Ratio (CDR) value that is greater than or equal to 0.6 and less than or equal to 1.6 (As shown in Figs. 1B-1S).
Regarding claim 13, the combination of Danielson and Aoyagi teaches all the features of claim 11 as outlined above, Aoyagi further teaches wherein the glass pharmaceutical container has a Chemical Durability Ratio (CDR) value that is greater than or equal to 0.8 and less than or equal to 1.2 (As shown in Figs. 1B-1S).
Regarding claim 14, the combination of Danielson and Aoyagi teaches all the features of claim 11 as outlined above, Danielson further teaches wherein the glass pharmaceutical container has a type HGB1 hydrolytic resistance according to ISO 719 (Paragraph 65).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Danielson et al. (U.S. Publication No. 20140150499) in view of Aoyagi et al. (U.S. Publication No. 20130059069) and Chang et al. (U.S. Publication No. 20140034544).
Regarding claim 15, the combination of Danielson and Aoyagi teaches all the features of claim 11 as outlined above, the combination of Danielson and Aoyagi is silent about a lubricous coating.
Chang teaches a lubricous coating (Paragraph 11).
.

Allowable Subject Matter
Claims 16-22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The primary reasons for allowance of claim 16 is the inclusion of the specific limitations of “wherein the CDR of the plurality of glass containers comprises CDR = (As Received Titrant Volume) / (Etched Titrant Volume)”, in combination of with all other recited associated elements in a glass pharmaceutical container.
The primary reasons for allowance of claim 17 is the inclusion of the specific limitations of “wherein the CDR of the plurality of glass containers comprises CDR = (As Received Titrant Volume) / (Etched Titrant Volume)”, in combination of with all other recited associated elements in a glass pharmaceutical container.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/XIN Y ZHONG/Primary Examiner, Art Unit 2861